DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 20, change the dependency from claim 19 to claim 18, as claim 19 has been cancelled and incorporated into 18.
	The above amendment to claims 20 has been made to correct a dependency issue which arose with amending claim 19 into claim 18.

Allowable Subject Matter
Claims 1-6, 8-15, 17-18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Burias (FR 3073031) and Ognjanovski et al. (US 201//0132905) were considered most pertinent to applicant's disclosure.  

Burias similarly discloses a closing device (figs. 11, 12) for a gas-conducting conduit, wherein the closing device comprises a base body (12) extending between a first connecting side (first end of 12 along axis A) with a first opening and a second connecting side (other side of 12 along axis A) with a second opening, wherein the connecting sides are spaced apart from one another, the closing device further comprising a plurality of closing elements (28), which are arranged in a working plane between the first connecting side and the second connecting side (as seen in fig. 11), each of the closing elements being arranged about a pivot axis (B) and being pivotable in the working plane (as seen in fig. 7-11), wherein each closing element has a first bounding side (44) and a second bounding side (48) which are configured complementary to each other (as seen in fig. 9), so that each closing element in a first position has its first bounding side in the working plane positively locking to a second bounding side of an adjacent closing element and its second bounding side in the working plane positively locking to a first bounding side of a further adjacent closing element (as seen in fig. 9), wherein the closing elements are in operative connection with a common actuating element (18, 98) that can be actuated from outside the base 
Burias also discloses low-profile gas conduit flow closure device (figs. 7-11), comprising: a base body (12 along axis A) having a first side (one side of 12 along axis A) and a second side (other side of 12 along axis A) separated by a thickness (intermediate portion of 12), the first side and the second side each planarly extending a height and a width defining an outer frame at extents of the height and the width (as seen in figs. 10-11, the intermediate portion extends in a planar fashion and has a width and height); an aperture (through center of 12 along A) passing through the base body from the first side to the second side, the aperture having a periphery defined inside the outer frame (circular periphery of aperture, fig. 10); and a plurality of rotatable blades (28) disposed between the first side and the second side of the base body, the plurality of rotatable blades pivotally-mounted to the base body at respective pivot axes (B) that are disposed outside of the periphery of the aperture and disposed inside the outer frame (as seen in figs. 10-11), the plurality of rotatable blades rotatably movable between a conduit-open position (fig. 7) and a conduit-blocking position (fig. 9), wherein in the conduit-open position the plurality of rotatable blades are arranged having portions outside of the aperture and inside the outer frame defining a gas flow path running from the first side to the second side that is unobstructed (as seen in fig. 7), and wherein in the conduit-blocking position the portions are arranged inside the aperture interlocking with one another and obstructing the gas flow path (as seen in fig. 9).
Ognjanovski et al. teach a related valve, wherein the closing element (106) has a first side and a second side with a beveled edge (132) so that the adjacent blades 
However, Burias also discloses “the flaps forming the iris are coplanar so that they do not overlap with one another” in [0023].
None of the prior art disclose or render obvious wherein the first beveled edge at least partially overlaps an adjacent second beveled edge in the locking position when viewed along the longitudinal direction, and the second beveled edge at least partially underlaps an adjacent first beveled edge in the locking position when viewed along the longitudinal direction, a third bounding side of its substantially flat extension, a portion of the third bounding side abutting the frame in the flow position the planar member comprising a convex edge arranged adjacent to a concave edge of the planar member, the convex edge beveled at a first angle relative to the first surface and configured to overlap an adjacent concave edge of another rotatable blade in a flow position, the concave edge beveled at a second angle that is complementary to the first angle and configured to underlap an adjacent convex edge of the another rotatable blade in the flow position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753